Title: From Benjamin Franklin to The Public Ledger, [after 9 March 1774]
From: Franklin, Benjamin
To: “The Public Ledger”


To the Printer of the Publick Ledger
Sir,
[After March 9, 1774]
Nothing can equal the present Rage of our Ministerial Writers against our Brethren in America, who have the Misfortune to be Whigs in a Reign when Whiggism is out of Fashion, who are besides Protestant Dissenters and Lovers of Liberty. One may easily see from what Quarter comes the Abuse of those People in the Papers; their Struggle for their Rights is called REBELLION, and the People REBELS; while those who really rebell’d in Scotland (1745) for the Expulsion of the present reigning Family, and the Establishment of Popery and arbitrary Power on the Ruins of Liberty and Protestantism; who enter’d England, and trampled on its Belly as far as Derby, to the Astonishment of this great City and shaking the publick Credit of the Nation; have now all their Sins forgiven on Account of their modish Principles, and are called not Rebels, but by the softer Appellation of Insurgents!
These angry Writers use their utmost Efforts to persuade us that this War with the Colonies (for a War it will be) is a national Cause when in fact it is merely a ministerial one. Administration wants an American Revenue to dissipate in Corruption. The Quarrel is about a paltry threepenny Duty on Tea. There is no real Clashing of Interests between Britain and America. Their Commerce is to their mutual Advantage, or rather most to the Advantage of Britain, which finds a vast Market in America for its Manufactures; and as good [Pay,] I speak from Knowledge, as in any Country she trades to upon the Face of the Globe. But the Fact needs not my Testimony, it speaks for it self; for if we could elsewhere get better Pay and better Prices, we should not send our Goods to America. The gross Calumniators of that People, who want us to imbrue our Hands in Brother’s Blood, have the Effrontery to tell the World that the Americans associated in Resolutions not to pay us what they ow’d us unless we repeal’d the Stamp Act. This is an INFAMOUS FALSHOOD; they know it to be such. I call upon the Incendiaries who have advanc’d it, to produce their Proofs. Let them name any two that enter’d into such an Association, or any one that made such a Declaration. Absurdity marks the very Face of this Lie. Every one acquainted with Trade knows, that a credited Merchant daring to be concern’d in such an Association, could never expect to be trusted again. His Character on the Exchange of London would be ruined forever. The great Credit given them since that time, nay the present Debt due from them, is itself a Proof of the Confidence we have in their Probity.

Another villainous Falshood advanc’d against the Americans is, that tho’ we have been at such Expence in protecting them, they refuse to contribute their Part to the publick general Expence of the Empire. The Fact is, that they never did refuse a Requisition of that kind. A Writer who calls himself Sagittarius (I suppose from his flinging about, like Solomon’s Fool, Firebrands, Arrows and Death) in the Ledger of March 9. asserts that the “Experiment has been tried and that they did not think it expedient to return even an Answer.” How does he prove this? Why, “the Colony Agents were told by Mr. Grenville, that a Revenue would be required from them to defray the Expences of their Protection.” But was the Requisition ever made? Were circular Letters ever sent by his Majesty’s Command from the Secretary of State to the several Colony Governments, according to the establish’d Custom, stating the Occasion, and requiring such Supplies as were suitable to their Abilities and Loyalty? And did they then refuse not only Compliance but an Answer? No such Matter. Agents are not the Channel thro’ which Requisitions are made. If they were told by Mr. Grenville that a “Revenue would be required, and yet the Colonies made no Offer, no Grant nor laid any Tax,” Does it follow they would not have done it if they had been required? Probably they thought it time enough when the Requisition should come, and in fact it never appeared there to this day. In the last War they all gave so liberally, that we thought ourselves bound in honour to return them a Million. But We are disgusted with their Free Gifts; we want to have something that is obtain’d by Force; like a mad Landlord who should refuse the willing Payment of his full Rents, and chuse to take less by way of Robbery.
This shameless Writer, would cajole the People of England, with the Fancy of their being Kings of America, and that their Honour is at Stake by the Americans disputing their Government. He thrusts us into the Throne cheek-by-Jole with Majesty, and would have us talk as he writes, of our Subjects in America, and our Sovereignty over America. Forgetting that the Americans are Subjects of the King, not our Subjects, but our Fellow-Subjects; and that they have Parliaments of their own, with the Right of granting their own Money by their own Representatives, which we cannot deprive them of but by Violence and Injustice.
Having by a Series of iniquitous and irritating Measures provoked a loyal People almost to Desperation, we now magnify every Act of an American Mob, into REBELLION, tho’ the Government there disapprove it and order Prosecution, as is now the Case with regard to the Tea destroyed: And we talk of nothing but Troops and Fleets, and Force, of blocking up Ports, destroying Fisheries, abolishing Charters, &c. &c. Here Mobs of English Sawyers can burn Sawmills; Mobs of English Labourers destroy or plunder Magazines of Corn; Mobs of English Coalheavers attack Houses with Fire Arms; English Smuglers can fight regularly the King’s Cruizing Vessels, drive them ashore and burn them, as lately on the Coast of Wales, and on the Coast of Cornwall; but upon these Accounts we hear no Talk of England’s being in Rebellion; no Threats of taking away its Magna Charta, or repealing its Bill of Rights; For we well know that the Operations of a Mob are often unexpected, sudden, and soon over, so that the Civil Power can seldom prevent or suppress them, not being able to come in before they have dispers’d themselves: And therefore it is not always accountable for their Mischiefs.
Surely the great Commerce of this Nation with the Americans is of too much Importance to be risk’d in a Quarrel which has no Foundation but ministerial Pique and Obstinacy! To us, in the Way of Trade, comes now, and has long come, all the superlucration arising from their Labour. But Will Our reviling them as Cheats, Hypocrites, Scoundrels, Traitors, Cowards, Tyrants, &c. according to the present Court Mode in all our Papers, make them more our Friends, more fond of our Merchandize? Did ever any Tradesman succeed who attempted to drub Customers into his Shop? And Will honest JOHN BULL the Farmer be long satisfy’d with Servants that before his Face attempt to kill his Plow-Horses?
A Londoner.
Rough of a Paper printed
